Citation Nr: 1400096	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-27 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to the service-connected disability of coronary artery disease. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Owusu-Asiedu, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1956 to January 1963 and November 1963 to December 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Regional Office (RO) in Waco, Texas, that denied entitlement to service connection for sleep apnea, as secondary to the service-connected disability of coronary artery disease, status post myocardial infarction, mitral valve repair and coronary artery bypass graft with residual scars.

The Veteran and his spouse testified at a formal hearing in front of a Decision Review Officer at the Waco, Texas, RO in July 2012.  The transcript of the hearing has been associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.

In a November 2010 statement, the Veteran requested that VA obtain a 2009 sleep test from Scott & White Hospital and medical records from Temple, Texas, VA Medical Center (VAMC).  These records are not associated with the claims file.  In addition, there is no record of a request from the RO to secure these documents, or a statement addressing the unavailability of these records.  

In the event that those efforts are unsuccessful or it is determined that additional efforts to obtain same would be futile, then entry of a formal finding as to their unavailability, with notice to the Veteran, is required under governing legal authority.  38 U.S.C.A. § 5103A (b)(3) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(e) (2013). 

While the February 2011 and the July 2012 VA examinations separately addressed aggravation and secondary service connection of the Veteran's sleep apnea, neither examination provided an adequate rationale explaining the bases for these opinions using the evidence of the case including the Veteran's statements and appropriate medical literature.  Additionally, the July 2012 private physician's statement stated that the medical community is aware of a relationship between sleep apnea and coronary artery disease but did not provide an opinion pertaining to the Veteran's case.
  
Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's 2009 sleep test from Scott & White Hospital and treatment records from the VAMC in Temple, Texas.  Those efforts should be undertaken until the information and/or records requested have been obtained and associated with the Veteran's VA claims folder or until it is found in a formal determination that the records/data sought do not exist or that further efforts to obtain same would be futile.  
Notice of that formal determination as to unavailability of records or verifying data should then be furnished to the Veteran in writing. 

2.  After completion of the development described in item (1) above, forward the Veteran's claims file (including relevant Virtual VA records) and a copy of this REMAND to a different VA examiner than the examiners who conducted the February 2011 and July 2012 VA examinations.  

Upon review of the evidence of record, to include the prior findings, all evidence added to the Veteran's claims file since the last review, the examiner should supply a new medical opinion:   

a)  The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury.

b)  The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's sleep apnea was proximately due to or the result of any of the Veteran's service-connected conditions; specifically to include his service-connected coronary artery disease.

c)  The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's sleep apnea was aggravated beyond its natural progression by an in-service injury, event, or illness; specifically to include his service-connected coronary artery disease.

If any examiner determines that additional physical examination and/or diagnostic testing of the Veteran are necessary, or that a specialist should be consulted, such should be scheduled. 

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete explanation should be provided for all opinions given.  The opinions should be based on examination findings, evidence of record including the Veteran's statements, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

No action by the Veteran is required until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


